IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00413-CR

            EX PARTE SERVANDO CASTANEDA GONZALES


                          From the 54th District Court
                            McLennan County, Texas
                          Trial Court No. 2007-512-C2A


                         MEMORANDUM OPINION


      Servando Castaneda Gonzales appealed the trial court’s decision in an

underlying writ of habeas corpus proceeding. He has now filed a motion requesting

this Court to dismiss the appeal. Gonzales personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 13, 2010
Do not publish
[OT06]